DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/14/2020 and 06/21/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 5-10 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated  by Willey (US 2020/0256410 A1).
Regarding claim 1, Willey discloses a brake assembly (100) comprising: 
a brake carrier (118); 
a brake caliper (104) that defines a bore that extends along an axis; and 
a guide pin assembly (106) that slidably couples the brake caliper to the brake carrier, the guide pin assembly including: 
a bushing (140) that is received in the bore; 
a sleeve (106, 112) that is received in the bushing; 
a resilient member (134) that is received in the bushing and that extends between the bushing and the sleeve; and 
a fastener (114) that fixedly couples the sleeve to the brake carrier; 
wherein the brake caliper is slidable along the bushing.
Re-claim 5, Willey discloses the bushing (140) is spaced apart from the sleeve (106, 112) (note fig. 5).
Re-claim 6, Willey discloses the resilient member (134) extends from the sleeve (106, 112) to the bushing (140).
Re-claim 7, Willey discloses the sleeve (106, 112) has an exterior surface (note the exterior surfaces between the portions 148 and 110 as shown in fig. 3) that faces away from the axis and a recess (148, 112) that extends toward the axis from the exterior surface, wherein the recess has a smaller diameter than the exterior surface.
Re-claim 8, Willey discloses a groove (138) is provided in the recess and receives the resilient member (134).
Re-claim 9, Willey discloses the recess (148, 112) has a recess bottom surface (112), the groove (138) extends from the recess bottom surface, and the groove has a smaller diameter than the recess bottom surface.
Re-claim 10, Willey discloses the bushing (140) is partially received in the recess (148, 112).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-10, 13-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al. (US 10,801,566 B2) in view of Willey (US 2020/0256410 A1).
Regarding claim 1, Taylor et al. discloses a brake assembly (fig. 1) comprising: 
a brake carrier (30); 
a brake caliper (20) that defines a bore that extends along an axis; and 
a guide pin assembly (10a, 10b) that slidably couples the brake caliper to the brake carrier, the guide pin assembly including: 
a bushing (13a, 13b) that is received in the bore; 
a sleeve (66a, 15a) that is received in the bushing; and 
a fastener (14a, 14b) that fixedly couples the sleeve to the brake carrier; 
wherein the brake caliper is slidable along the bushing.
Taylor et al. fails to disclose a resilient member that is received in the bushing and that extends between the bushing and the sleeve as recited in the claim.  However, Willey discloses a similar system comprising a guide pin assembly (106) including: a bushing (140) that is received in the bore, a sleeve (106, 112) that is received in the bushing, and a resilient member (134) that is received in the bushing and that extends between the bushing and the sleeve.  It would have been obvious to one having ordinary skill in the art at the time before the filing date of the present application to modify the guide pin assembly of Taylor et al. with a resilient member as taught by Willey will provide damping sliding motion of the guide pin that is relative to the anchor bracket and thus making system more efficient. 
Re-claim 2, the modified system of Taylor et al. discloses the brake caliper is slidable in a first direction with respect to the brake carrier when a braking force is applied and the resilient member urges the brake caliper to slide in a second direction that is opposite the first direction when the braking force is subsequently released (note damping or the damping level of the resilient member provide force against the sliding motion of the guide pin relative to the sliding mechanism).
Re-claim 4, the modified system of Taylor et al. discloses the brake caliper (20) includes a caliper housing (22) and a caliper bridge that extends from the caliper housing, the brake carrier receives an inboard brake pad (50a) and an outboard brake pad (50b), and the outboard brake pad is moveable away from a brake rotor when the brake carrier moves in the second direction.
Re-claim 5, the modified system of Taylor et al. discloses the bushing (13a) is spaced apart from the sleeve (15a) (note the portion of the bushing 13a is spaced apart from the portion of the sleeve as shown in fig. 7).
Re-claim 6, the modified system of Taylor et al. discloses the resilient member (note the resilient member 134 of Willey) extends from the sleeve to the bushing.
Re-claim 7, the modified system of Taylor et al. discloses the sleeve (15a) has an exterior surface that faces away from the axis and a recess that extends toward the axis from the exterior surface, wherein the recess has a smaller diameter than the exterior surface (note the sleeve 15a shown in fig. 8).
Re-claim 8, the modified system of Taylor et al. in view of Willey discloses a groove (138 of Willey) is provided in the recess and receives the resilient member (134 of Willey).  It would have been obvious to one having ordinary skill in the art at the time before the filing date of the present application to modify the guide pin assembly of Taylor et al. with a groove as taught by Willey will positively retain the resilient member to provide efficient damping sliding motion of the guide pin that is relative to the anchor bracket and thus making system more efficient. 
Re-claim 9, the modified system of Taylor et al. discloses the recess has a recess bottom surface, the groove extends from the recess bottom surface, and the groove has a smaller diameter than the recess bottom surface (note the groove 138 of Willey extending below the bellow the recess surface 112).
Re-claim 10, the modified system of Taylor et al. discloses the bushing (13a) is partially received in the recess (note the recess of the sleeve 15a shown in fig. 6).
Regarding claim 13, Taylor et al. discloses a brake assembly (fig. 1) comprising: 
a brake caliper (30) that has a caliper housing (22) that defines a bore that extends along an axis;
a brake carrier (20) that receives an inboard brake pad assembly (50a) that is positioned between the caliper housing and a brake rotor (40) and that receives an outboard brake pad assembly (50b) that is positioned on an opposite side of the brake rotor from the inboard brake pad assembly; and 
a guide pin assembly (10a, 10b) that slidably couples the brake caliper to the brake carrier, the guide pin assembly including: 
a first bushing and a second bushing (13a, 13b) that are received in the bore and that engage the brake caliper; 
a sleeve (15b) that is received in the first bushing and the second bushing (note two bushings over the sleeve 15b in fig. 9); and 
a fastener (14b) that is received in the sleeve and that fixedly couples the sleeve to the brake carrier.
Taylor et al. fails to disclose first and second resilient members that is received in the bushing and that extends between the bushing and the sleeve as recited in the claim.  However, Willey discloses a similar system comprising a guide pin assembly (106) including: a bushing (140) that is received in the bore, a sleeve (106, 112) that is received in the bushing, and a  plurality of resilient members (134; note [0040]) that is received in the bushing and that extends between the bushing and the sleeve.  It would have been obvious to one having ordinary skill in the art at the time before the filing date of the present application to modify the guide pin assembly of Taylor et al. with a plurality of resilient members as taught by Willey will provide damping sliding motion of the guide pin that is relative to the anchor bracket and thus making system more efficient. 
Re-claim 14, the modified system of Taylor et al. discloses the first bushing and the second bushing (13a, 13b) move with respect to the sleeve when the brake caliper slides along the first bushing and the second bushing (note two bushings over the sleeve 15b in fig. 9).
Re-claim 15, the modified system of Taylor et al. discloses the first and second resilient members are distorted in the first direction when the brake caliper slides in the first direction (it is understood that the resilient member to provide damping as taught by Willey, the resilient member is distorted).
Re-claim 17, the modified system of Taylor et al. discloses the first bushing and the second bushing (note 13a, 13b of Taylor et al.) slip with respect to the first and second resilient members (note a  plurality of resilient members 134; note [0040] of Willey), respectively, when the brake caliper slides in the first direction.
Re-claim 18, the modified system of Taylor et al. in view of Willey as set forth above discloses a plurality of resilient members spaced apart from each other except for locating the resilient members in the first bushing as recited in the claim.  It would have been obvious to one having ordinary skill in the art at the time before the filing date of the present application to provide the resilient members in the first bushing that are spaced apart, since it has been held that rearranging parts of an invention involves only routine skill in the art as such arrangement will prevent the bushing from tilting and thus making the system more efficient.  
Re-claim 19, the modified system of Taylor et al. discloses the first bushing and the second bushing (13a and 13b) are partially received in a recess in the sleeve (66a and 15a), the recess being defined by a recess bottom surface, a first recess end surface that extends away from the axis from a first end of the recess bottom surface, and a second recess end surface that extends away from the axis from a second end of the recess bottom surface that is disposed opposite the first end, wherein an end of the first bushing is engageable with the first recess end surface and an end of the second bushing is engageable with the second recess end surface to limit axial movement of the first bushing and the second bushing, respectively.
Re-claim 20, the modified system of Taylor et al. discloses the inboard brake pad assembly exerts force against the brake rotor to slide the brake caliper in the first direction and move the outboard brake pad assembly into engagement with the brake rotor, and the outboard brake pad assembly is disengageable from the brake rotor when the inboard brake pad assembly does not exert force against the brake rotor and the brake caliper slides in the second direction under urging of the first and second resilient members (note col. 3, line 60 to col. 4, line 7).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al. (US 10,801,566 B2) in view of Georg (US 2008/0029356 A1) or Melinat (US 4,375,842).  
Regarding claim 3, the modified system of Taylor et al. discloses all claimed limitations as set forth above but fails to disclose a recoil resilient member is disposed on the sleeve and urges the brake caliper to move in the second direction as recited in the claim.  However, each of the Georg and Melinat discloses a similar brake assembly including a guide pin assembly (note figs. 3-4 of Georg and fig. 3 of Melinat) comprising a recoil resilient member (note 31 and [0025]-[0027] of Georg and 162 in fig. 3 of Melinat) is disposed on the sleeve (note 23 of Georg and 152 of Melinat) and urges the brake caliper to move.  It would have been obvious to one having ordinary skill in the art at the time before the filing date of the present application to modify the guide pin assembly of Taylor et al. with a recoil resilient members as taught by each of the Georg and Melinat will provide damping motion of the guide pin that is relative to the anchor bracket and thus making system more efficient. 

Allowable Subject Matter
Claims 11, 12 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHBUBUR RASHID whose telephone number is (571)272-7218. The examiner can normally be reached Monday - Friday 9am to 10pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT SICONOLFI can be reached on 5712727124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MAHBUBUR RASHID/Examiner, Art Unit 3657                                                                                                                                                                                                        
/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657